
	
		I
		111th CONGRESS
		1st Session
		H. R. 430
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Brown of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Hall of Texas,
			 Mr. Edwards of Texas,
			 Mr. McCotter,
			 Mr. Sensenbrenner,
			 Mr. McHenry,
			 Mr. LoBiondo,
			 Ms. Fallin,
			 Mr. Carter,
			 Mr. Ryan of Wisconsin,
			 Mr. Jones,
			 Mr. Brady of Pennsylvania,
			 Mr. Putnam,
			 Mr. Marchant,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Buchanan,
			 Mr. Pitts,
			 Mrs. Miller of Michigan, and
			 Mr. Gallegly) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  criminal penalties for the destruction of memorials, headstones, markers, and
		  graves commemorating persons serving in the Armed Forces on private
		  property.
	
	
		1.Short TitleThis Act may be cited as the
			 Lance Corporal Jeremy Burris
			 Act.
		2.Criminal
			 penalties for the destruction of memorials, headstones, markers, and graves
			 commemorating persons serving in the Armed Forces on private
			 propertySection 1369 of title
			 18, United States Code, is amended—
			(1)in the heading by
			 inserting , headstones, and
			 graves after memorials;
			(2)in
			 subsection (a)—
				(A)by striking
			 willfully and inserting knowingly;
				(B)by striking
			 on public property;
				(C)by striking
			 armed forces and inserting Armed Forces;
			 and
				(D)by inserting
			 , or any grave or headstone or marker marking the grave of any such
			 person, after United States;
				(3)in subsection
			 (b)(2) by inserting grave, headstone, marker, after
			 statue,; and
			(4)by adding at the
			 end the following new subsection:
				
					(c)For the purposes of this section, the term
				grave includes any object placed on such grave to commemorate the
				veteran or member of the Armed Forces of the United States buried in such
				grave.
					.
			
